Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Claridy appeals the district court’s order dismissing as moot his motion for the return of property. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Claridy v. United States, No. 1:11-cv-01620-RDB (D.Md. Mar. 28, 2012). We further grant Claridy’s motion to file exhibits to his informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.